Title: General Orders, 14 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 14th 1776
Parole Richmond.Countersign Lincoln.


The General Court Martial of which Colonel Huchinson is President is dissolved.
Benjamin Mumford, in Col. Bonds Regt tried at the above Court Martial for “Theft”—is acquitted by the Court—The General orders the prisoner to be released.
The Provost Marshal is by his Instructions, ordered to suppress

all Riots, to be particularly attentive to the behaviour of all the Sutlers in, and about Cambridge, and see that they shut up their houses at Taptoo beating, and do not offer, upon any Account, to sell a drop of Liquor after that hour; All Officers are strictly enjoined to be aiding and assisting to the Provost, in the due execution of his Office, which the late Shocking proceeding of some of the Sutlers makes absolutely necessary.
